adjudicated in a preliminary hearing in justice court, challenged by
                      appellant in a writ of habeas corpus to the district court, and denied by
                      the district court after holding a hearing, thereby affirming the probable
                      cause determination. See Jordan v. Bailey, 113 Nev. 1038, 1047, 944 P.2d
                      828, 834 (1997) (stating that want of probable cause to initiate the
                      criminal proceeding is a required element of malicious prosecution);
                      Haupt v. Dillard, 17 F.3d 285, 288-90 (9th Cir. 1994) (holding that under
                      Nevada law appellant could not challenge in his civil case the Probable
                      cause determination that was fully adjudicated in his earlier criminal
                      case); see also Buckley v. Fitzsimmons,      509 U.S. 259, 272-73 (1993)
                      (holding that absolute immunity extends to acts taken by a prosecutor in
                      preparing to initiate judicial proceedings); Imbler v. Pacht man, 424 U.S.
                      409, 422-24 (1976) (holding that prosecutors are absolutely immune from
                      civil liability for acts taken within the performance of their duties); Duff
                      v. Lewis, 114 Nev. 564, 569, 958 P.2d 82, 85 (1998) ("Absolute immunity
                      is . . . necessary to assure that judges, advocates, and witnesses can
                      perform their respective functions without harassment or intimidation."
                      (quotation omitted)).
                                 As to appellant's allegations that respondents engaged in
                      abuse of process during their investigation of appellant before preparing
                      the affidavit of probable cause, an abuse of process claim "hinges on the
                      misuse of regularly issued process, in contrast to malicious prosecution
                      which rests upon the wrongful issuance of process."      Nev. Credit Rating
                      Bureau, Inc. v. Williams,     88 Nev. 601, 606, 503 P.2d 9, 12 (1972).
                      Because appellant alleges misconduct by respondents prior to the
                      issuance of any process, his abuse of process claim fails.



SUPREME COURT
         OF
      NEVADA
                                                           2
(0) 1.947A    ()rep
                   Defamation
                              As to appellant's defamation claim against Ms. Clifton, we
                   conclude that the district court properly applied absolute prosecutorial
                   immunity as the allegedly defamatory statements were part of the on-
                   going judicial proceedings. Buckley, 509 U.S. at 273 (holding that "acts
                   undertaken by a prosecutor in preparing for the initiation of judicial
                   proceedings or for trial, and which occur in the course of his role as an
                   advocate for the State, are entitled to the protections of absolute
                   immunity"). Although appellant argues that certain statements were not
                   made within the scope of Ms. Clifton's role as an advocate for the State,
                   the complaint fails to allege any facts that could be drawn in appellant's
                   favor to support such a reading of the complaint.        Buzz Stew, LLC,        124
                   Nev. at 227-28, 181 P.3d at 672. Accordingly, we
                              ORDER the judgment of the district court AFFIRMED.'


                                                                       J.




                                               •                                              J.
                   Gibbons                                  Pickering



                   cc: Hon. David A. Hardy, District Judge
                        Margaret M. Crowley, Settlement Judge
                        Mirch Law Firm LLP
                        Attorney General/Carson City
                        Washoe District Court Clerk

                          'We have considered appellant's remaining arguments, and conclude
                   that they do not warrant reversal.


SUPREME COURT
      OF
    NEVADA
                                                       3
(0) I947A arge39